Citation Nr: 1242875	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  06-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia, claimed as a nervous disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reopen the Veteran's claim for schizophrenia on the basis that the evidence submitted was not new and material. In April 2009 and February 2012, the Board remanded the matter to the RO via the Appeals Management Center (AMC) for further evidentiary development.  

The reopened claim of entitlement to service connection for schizophrenia, claimed as a nervous disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's previous claim for entitlement to service connection for schizophrenia, claimed as a nervous condition, was denied by an unappealed August 1989 rating decision; an unappealed October 1989 rating decision confirmed the previous denial.  The Veteran was notified of the adverse decisions and his appellate rights and he failed to appeal. 

2.  Evidence received since the October 1989 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for schizophrenia, claimed as a nervous disorder. 






CONCLUSIONS OF LAW

1.  The October 1989 rating decision denying the Veteran's claim of entitlement to service connection for schizophrenia, claimed as a nervous disorder, and confirming that denial, is the last final disallowance of that claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) (2012).

2.  As new and material evidence has been received since the October 1989 rating decision, the claim of entitlement to service connection for schizophrenia, claimed as a nervous disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board reopens the Veteran's previously denied claim for service connection for schizophrenia, claimed as a nervous disorder, and remands it for further development. Thus, a discussion of VA's duties to notify and assist is not necessary.  

In August 1989, the RO denied entitlement to service connection for schizophrenia on the bases that (1) the Veteran's service records did not show a psychiatric disorder in service, and (2) an August 1985 medical record showing a diagnosis of schizophrenia was too remote from service to relate schizophrenia to service.  An October 1989 rating decision confirmed the previous denial.  The October 1989 rating decision is final and can only be reopened and the disposition reviewed if new and material evidence has been presented or obtained since the time the claim was finally disallowed on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 93 F.3d. 1380, 1383 (Fed. Cir. 1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must consider whether the new evidence could reasonably result in substantiation of the claim if VA fulfilled its duty to assist the Veteran with the development of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

It is acknowledged that records from the Jesse Brown VA Medical Center in Chicago, Illinois, dated from June 1989 to October 1989, received since the last final denial of the Veteran's unappealed claim in October 1989, are dated contemporaneous to that decision.  Furthermore, in Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the Court held that VA treatment records are considered to be constructively contained in the claims folder at the time of VA adjudication.  However, as the Court did not establish this constructive-notice-of-records rule until July 21, 1992, it is inapplicable to all claims where adjudication was completed prior to that date.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); VAOPGCPREC 12- 95 (holding that Bell's "constructive receipt" requirement is not applicable to RO decisions entered prior to July 21, 1992).  As the adjudication of the Veteran's August 1989 claim for service connection for schizophrenia, claimed as a nervous disorder, was completed in October 1989, the constructive notice rule does not apply and the RO cannot be held to have been in constructive possession of the VA records dated from June 1989 to October 1989 at the time of the October 1989 decision.

However, this evidence, as well as other evidence received since the October 1989 rating decision, constitutes new and material evidence sufficient to reopen the Veteran's claim for service connection for schizophrenia pursuant to 38 C.F.R. 
§ 3.156(a).  As a result of the Board's April 2009 and February 2012 remand orders, additional VA treatment records and records from the Social Security Administration (SSA) have been obtained.  This evidence is new, as it has not been previously submitted, and also material.  The Veteran contends that he was hospitalized for mental health treatment in service and his recorded accounts of the alleged hospitalization in the new records relates to the complete picture of the circumstances surrounding the possible origin of his schizophrenia.  As the additional evidence is both new and material, the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


 
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for schizophrenia, claimed as a nervous disorder, is reopened. 



REMAND

Review of the record shows that further evidentiary development is needed to fulfill VA's duty to assist the Veteran in obtaining the evidence necessary to substantiate his claim for service connection for schizophrenia.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  Specifically, on remand, the AMC should undertake additional efforts to obtain any in-patient clinical records or hospital records from the Veteran's period of active service and should also provide him with a VA examination to obtain a medical opinion on the probable date of onset and/or etiology of his diagnosed schizophrenia.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

VA treatment records and psychiatric evaluation reports obtained from SSA show that the Veteran has been consistently diagnosed with schizophrenia since August 1985.  See VA treatment records dated August 1985 to May 2012; SSA psychiatric evaluation reports dated September 1989 and May 2006; see also May 1985 VA treatment records (showing an earlier provisional assessment of schizotypal personality disorder, possible schizophrenia).  At that time, and at several points throughout the record since that time, he and his family have reported a history of hospitalization for a "nervous breakdown" during his period of active service with the Marines.  The Veteran attributed this breakdown to his 70 hour work week as a baker, as well as his periodic drug use in service.  

The Veteran is competent to testify to his symptoms of nervousness in service, and he and his family members are competent to testify to a period of hospitalization.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that a layperson may be competent to testify to the manifestations of a chronic condition during service); Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) (remanding a service connection claim for a psychiatric disorder where the Board failed to address the credibility and probative value of lay testimony of a "nervous breakdown"); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (explaining that a lay witness is competent to testify to the occurrence of an in-service incident where the issue is factual in nature).  Furthermore, the accounts of the Veteran's nervous breakdown in service and resulting hospitalization appear credible as the descriptions of the general nature of the incident  have been consistent throughout the record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Therefore, as the Veteran is currently diagnosed with schizophrenia, and there is evidence of record indicating that psychiatric symptoms manifested in service that may be associated with that diagnosis, he must be afforded a VA examination in order to obtain a medical opinion regarding the probable etiology of his currently diagnosed schizophrenia.  See McLendon, 20 Vet. App. at 81; see also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran has regularly reported a history of mental health treatment and hospitalization during service.  Although review of the record shows that the Veteran's service treatment records have been obtained, these records do not generally include inpatient treatment records or mental health records.  VA Adjudication Procedures Manual, M21-1MR, pt. III, sbpt. iii, ch. 2, § A.1.aa (Jan. 7, 2007) (hereinafter M21-1MR).  The Board notes that in-service mental health treatment records are frequently destroyed five years after the end of the year in which the case is closed, M21-1MR, supra, at pt. IV, sbpt. ii, ch. 1, § D.14.a, but, nevertheless, all possible avenues of locating these records must be completed until it is determined that the records do not exist or that further efforts to locate them would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  

Therefore, as previously requested in the Board's April 2009 remand order, the AMC should make all appropriate efforts to obtain any existing records of the Veteran's in-service hospitalization and mental health treatment.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Veteran has a right to compliance with remand orders such that the Board errs in failing to ensure compliance with the terms of its remand orders).  These efforts should include, but are not necessarily limited to, submitting a request to the National Personnel Records Center (NPRC) through the Personnel Information Exchange System (PIES), request code C01, for any active duty in-patient records of a psychiatric hospitalization lasting approximately one week during the period of January 1, 1980, to December 31, 1981, at the Naval Regency Hospital in Charleston, South Carolina.  See August 1989 claim.  Additionally, all procedures for developing in-service mental health treatment records should be followed in accordance with the relevant provisions in the VA Manual.  See M21-1MR, supra, at pt. IV, sbpt. ii, ch. 1, § D.14.b.  

The Veteran is advised to fully cooperate with the AMC's efforts to locate these records as further identifying information may be needed.  See 38 U.S.C.A. 
§ 5103A(b), (c).  Specifically, if requested, the Veteran must identify the custodian holding the records, the approximate time frame covered by the records, and the condition for which treatment was provided, as well as any other information determined to be necessary to identify and locate the existing records.  38 C.F.R. 
§ 3.159(c)(2)(i).  The duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Id.    

Lastly, the AMC should obtain any additional VA mental health treatment records for the Veteran, dated from May 2012.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA mental health treatment records from the Jesse Brown VA Medical Center in Chicago, Illinois, for the period from May 2012 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Request all records of the Veteran's hospitalization and mental health treatment at the Naval Regency Hospital in Charleston, South Carolina, for approximately one week, during the period of January 1, 1980, to December 31, 1981, from the National Personnel Records Center (NPRC) in St. Louis, Missouri, Personnel Information Exchange System (PIES), request code C01, or any other appropriate source.

Complete all other necessary steps for developing in-service mental health treatment records in accordance with the procedures outlined in the VA Manual.  See M21-1MR, supra, at pt. IV, sbpt. ii, ch. 1, § D.14.b.  

If VA is unable to secure these records, (a) all efforts to obtain the records must be documented in the claims folder and (b) the Veteran must be notified of (i) the specific records VA was unable to obtain; (ii) the efforts that VA made to obtain those records; (iii) the Veteran's responsibility to provide the evidence that cannot otherwise be obtained; and (iv) any further action to be taken by VA with respect to the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA is unable to obtain.  See 38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of his currently diagnosed schizophrenia.  

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should note that such review was accomplished.  The examiner should provide the following requested opinions: 

(a) Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's currently diagnosed schizophrenia had its onset in service or developed as a result of service?

In providing this opinion, the examiner should consider the Veteran's description of his "nervous breakdown" in service, any records obtained of his hospitalization and/or mental health treatment in service, and his post-service treatment records, including the VA treatment records showing that schizophrenia was suspected as early as May 1985, with a confirmed diagnosis in August 1985.

(b) Is it more likely than not (greater than 50 percent likelihood) than schizophrenia either had its onset in service or developed as a result of service due to the in-service drug use reported by the Veteran?

(c) Is it at least as likely as not that schizophrenia first manifested prior to June 1983, and if so, to what extent, i.e. what symptoms and degree of impairment did the Veteran likely experience at that time? 

In answering this question, the examiner should review his family's descriptions of his behavior in his VA treatment records, particularly those dated from May 1985 to August 1985, his own statements regarding his condition after service, and his reported work history after service, noted in the VAX dated June 1986, as well as any other pertinent evidence in the claims folder or electronic records file.

In providing each of the opinions requested, the examiner should, in all cases, set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence, including any competent lay evidence of the psychiatric symptoms the Veteran has experienced or exhibited since service, as well as the other specific evidence listed above.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


